JUSTICE GOLDENHERSH dissenting: I respectfully dissent. The Commission was correct in its decision based on Fencl-Tufo Chevrolet, Inc., and the attempt of the majority to distinguish Fencl-Tufo Chevrolet, Inc. rests on distinctions without a difference. It is clear in the evidence that R.D. was contesting the claimant’s right to receive benefits and had not paid claimant benefits at the time of the requested second examination. As in Fencl-Tufo Chevrolet, Inc., at the time of the scheduled second examination, the employer was not paying benefits. The core of the Fencl-Tufo Chevrolet, Inc. decision is stated in the following two paragraphs: “In October 1985, respondent requested that claimant be examined by Dr. James Dupre. At this time, respondent still was not paying him temporary total disability. Claimant failed to attend an examination set for October 28, 1985. Claimant argues that under these circumstances there was little to gain from attending Dr. Dupre’s examination. We thoroughly agree. It is apparent to us that respondent was proceeding in a manner that did not warrant compliance. Accordingly, we find that when, as here, an employer has arbitrarily suspended payments, and a claimant has already complied with one requested examination, the claimant’s failure to attend a further examination does not violate section 12.” (Emphasis added.) Fencl-Tufo Chevrolet, Inc., 169 Ill. App. 3d at 516, 523 N.E.2d at 931. This conclusion, so succinctly stated in Fencl-Tufo Chevrolet, Inc., applies equally to the instant case. The requirement to attend an examination rests upon the status of an “employee entitled to receive disability payments.” Both in Fencl-Tufo Chevrolet, Inc. and the instant case, that entitlement was at issue at the time of the proposed second examination, vigorously contested by the employer, and not, in fact, being paid. The point made by the majority resting on the Commission’s finding that failure of the employer in the instant case to pay benefits was not for the purpose of harassment is not relevant to section 12 as it reads into section 12 a requirement for refusing second examinations that is not present in the statute. The Commission and this court have seen multiple instances in which the entitlement to benefits has been legitimately at issue and not withheld for purposes of harassment or other improper purposes. The determination of the Commission that the request was made for a proper purpose and the denial by the Commission of an award of penalties are legitimate issues, but not related to a determination of the appropriateness of claimant to refuse a second examination under section 12. They are, as stated previously, distinctions without a difference. The majority further presupposes that claimant was an employee entitled to receive disability payments under section 12, when that very status was at issue and said payments had been refused. In effect, we would be assuming the existence of a status which was actually at issue and not resolved, either by finding of an arbitrator, the Commission, or a circuit court, or by agreement of the parties reading the plain language of section 12 and our decision in Fencl-Tufo Chevrolet, Inc. This is not a sufficient basis upon which to suspend payment of benefits. For the reasons stated above, I would affirm the order of the circuit court confirming the Commission’s decision.